Exhibit 99.1 February 24, 2017 HomeTown Bankshares Corporation Reports Strong Growth on Lower Earnings Core Revenues up 9% over 2015 NASDAQ Listing HomeTown Bankshares Corporation listed with the NASDAQ Capital Markets under the trading symbol “HMTA” on October 12, 2016 when the stock price closed at $8.95. Since listing, the Company’s stock has received enhanced exposure, increased trading volume, and higher closing prices with a high of $11.00, an average of $9.39, and most recent closing price of $9.87 as of February 23, 2017. Continued Strong Loan and Core Deposit Growth for 2016 ● Total assets of $517 million at December 31, 2016, increasing by $38 million or 8% over 2015. ● Loans of $419 million at December 31, 2016, increasing by $52 million or 14% over 2015. ● Core Deposits of $413 Million at December 31, 2016, increasing by $57 million or 16% over 2015. Operating Performance Highlights ● Q4 2016 core revenue of $5.8 million, up 8% or $444,000 over Q4 2015. ● YTD core revenue of $22 million, an increase of $1.7 Million or 9% over 2015. ● Net Income of $604,000 for Q4 2016 after certain nonrecurring charges vs. $1.07 Million for Q4 2015. ● YTD Earnings of $2.58 million after certain nonrecurring charges vs. $3.61 million in 2015. ● Q4 and YTD Earnings lower due to margin compression and certain nonrecurring after-tax charges totaling $1.25 million as follows: - $400,000 provision for specific loan loss identified in Q2. - $236,000 in additional tax expense incurred due to expiration of stock options during Q2 2016. - OREO loss and write-downs of $326,000 from sales of properties in 2016 and 1 in property that was written down in 2016, but not sold until January 2017. - $285,000 less income in 2016 due to sale of investment property in 2015 ● EPS on a fully diluted basis of $0.10 for Q4 2016 and $0.37 2016 fiscal year vs. $0.18 and $0.62, respectively, in 2015 1 | Page News Release FOR IMMEDIATE RELEASE For more information contact: Susan K. Still, President and CEO, 540-278-1705 Vance W. Adkins, Executive Vice President and CFO, 540-278-1702 HomeTown Bankshares Reports Strong Growth on Lower Earnings Core Revenues up 9% over 2015 ROANOKE, Va., February 24, 2017 - Net income attributable to HomeTown Bankshares Corporation, NASDAQ: HMTA, (the “Company”) for 2016 totaled $2.5 million and was $1 million less than the prior year. Excluding nonrecurring charges to write off the deferred tax asset related to expired stock options of $236 thousand and charge-off of a large credit of $606 thousand ($400 thousand after tax) in 2016, the nonrecurring gain of $348 thousand ($230 thousand after tax) from the sale of a building in 2015, net income for 2016 was slightly less than prior year. Organic balance sheet growth during 2016 resulted in total assets passing the $500 million threshold at June 30, 2016, increasing to $517 million at the end of the year. The expansion of earning assets and core deposits positioned the Company to increase revenue from net interest income and noninterest deposit related fee income during 2016 and future years. The benefit of expansion was partially negated by competition, and gradually increasing interest rates pressuring the spread between loan yields and funding costs. Profitability was lowered by the recordation of a provision for loan losses of $1.1 million in 2016 to accommodate loan growth and included the specific loan loss provision of $606 thousand related to one loan. No provision for loan losses was booked in 2015. Improving credit quality came at a cost to earnings in 2016; losses and write-downs of other real estate owned were incurred as the portfolio of foreclosed properties decreased to $3.8 million at December 31, 2016 from $5.2 million on the same day in 2015 and a high of $10.1 million at the end of the third quarter of 2012. Basic earnings per common share was $0.45 for 2016, and $0.79 for 2015; compared to the diluted earnings per common share of $0.37 and $0.62 for 2016 and 2015, respectively. In June 2016, the remaining 13,600 shares of Series C preferred stock were converted into 2,176,000 of common shares. The impact on the basic earnings per share of the preferred share conversion was twofold. The conversion saved the Company the 6% dividend or $408 thousand that would have been paid to preferred shareholders during the second half of 2016. However, the conversion increased the weighted average common shares outstanding. The dilutive nature of the preferred shares was factored into the diluted earnings per common share calculation before the conversion. The diluted earnings per common share were less for 2016 than 2015 due to the decrease in net income available to common shareholders. “While earnings were lower in 2016 due to certain nonrecurring charges, taking advantage of several OREO sale opportunities and additional interest costs from a capital raise in late 2015, we are extremely pleased with our strong organic expansion of market share again during 2016 and our ability to take advantage of the competitive disruption in our market,” said Susan Still, President and CEO. 2 | Page Revenue Record revenue of $22.0 million was realized for the year ended December 31, 2016, up $1.8 million or 9% over 2015, which included $5.8 million in core revenues realized during the fourth quarter of 2016 - 8% higher than 2015. Higher core revenues were generated from commercial loans, private banking loans as well as non-interest income from treasury and merchant services, title insurance, secondary mortgages and brokerage services. Net Interest Income Net interest income in the fourth quarter 2016 increased $222,000 to $4.2 million from the fourth quarter of 2015 with a $766,000 increase or 5% to $16.2 million for the 2016 fiscal year vs. $15.4 million earned for the 2015 fiscal year. Higher loan volume helped to offset the income from maturing, higher rate loans as well as the more competitive interest rate environment during 2016. The more competitive marketplace ultimately led to a 24 basis point decline in the net interest margin during 2016; 10 basis points due to subordinated debt that was issued in December 2015. Noninterest Income Core noninterest income, net of nonrecurring gains in 2015, increased 10% to $782,000 in the fourth quarter of 2016 while core noninterest income of $2.8 million was realized for the fiscal year 2016, up 11% from $2.6 million realized for 2015, also net of nonrecurring gains. The primary increase for 2016 was continued, double-digit growth in service charges from new deposit relationships as well as ATM and interchange income, mortgage income, and merchant services income. Noninterest Expense Noninterest expense increased $554,000 in the fourth quarter 2016 vs. Q4 of 2015 due primarily to increased personnel and benefit costs, OREO charges, and increased data processing costs associated with new accounts and growing account activity. Noninterest expense during the 2016 fiscal year increased 8% compared to 2015 due primarily to salary and benefit costs for additions to our two new lines of business - Private Banking and Merchant Services, as well as increased operations staffing and data processing costs to support new account growth. Costs associated with OREO sales contracted during 2016 resulted in a 28% reduction or $1.4 million in the OREO portfolio for the 2016 fiscal year. In spite of increased personnel costs and 40% longer operating hours than most of our competitors, we remain well below our industry peers in total personnel expense, above our peers in assets generated per employee and consistently better than our peers in total overhead-net of non-interest income. Loans Total loans were $419 million at December 31, 2016, up $15 million or 15% on an annualized basis for fourth quarter of 2016 and up $52 million or 14% over the prior year ended December 31, 2015. Loan growth was driven by commercial loans, consumer as well as private banking loans. Deposits Total core deposits were up $14 million or 14% annualized during Q4 2016 while core deposit growth for the 2016 fiscal year was up $57 million and 16% over the 2015 fiscal year. Strong core deposit growth was achieved again in 2016 by strong growth in new banking relationships as well as growth in existing commercial and consumer accounts. Conversely, increased liquidity from strong core deposit growth resulted in a 37% reduction in wholesale funding and associated interest expense. 3 | Page Capital Capital levels remained sound during 2016 with total stockholders’ equity increasing $1.8 million through December 31, 2016 over the previous year. HomeTown Bank Common equity tier 1 capital, Total risk-based capital, Tier 1 risk-based capital and Tier 1 leverage ratios were 11.8%, 12.6%, 11.8% and 10.7%, respectively.All ratios continue to exceed the current regulatory standards for well-capitalized institutions. The diluted book value per common share amounted to $8.30 at December 31, 2016 vs. $7.99 at December 31, 2015. Credit Quality Credit quality improved and remained solid thru December 31, 2016 in spite of an addition to the provision for loan losses for a specific loan recognized during the second quarter as discussed above. Nonperforming Assets OREO balances continued to decrease significantly during 2016 – down $1.4 million or 28% on OREO sales and an additional $600,000 from a property that was contracted for sale in 2016, but not closed until January 2017. This resulted in an improvement in non-performing assets, excluding performing restructured loans, to 0.91% of total assets at December 31, 2016 vs. 1.18% at December 31, 2015. Non-performing assets, including restructured loans, also improved significantly from 2.52% of total assets at December 31, 2015 to 2.10% at December 31, 2016. Past Due and Nonaccrual Loans Past due accruing loans amounted to 0.29% of total loans at December 31, 2016 vs. 0.39% in 2015 while nonaccruals increased to 0.22% of total loans at December 31, 2016 from 0.12% of total loans at December 31, 2015. Allowance for Loan Losses The allowance for loan losses totaled $3.6 million at December 31, 2016 compared to $3.3 million at December 31, 2015. Provisions for credit losses were $1.08 million for the fiscal year 2016 vs. $-0- for 2015 due to strong loan growth as well as the aforementioned provision incurred in the 2nd quarter as discussed above. “Strong organic balance sheet growth in both loans and core deposits as well as double-digit growth in non-interest income resulted in record revenues during 2016,” said Still. “In addition, our credit quality is sound and we remain well-capitalized,” continued Still. “In addition to our financial performance, our current and future success continues to be based on our hiring and retaining the best bankers in each of the communities we serve,” she said. * * * Forward-Looking Statements: Certain statements in this press release may be “forward-looking statements.” Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties. Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual results will not differ materially from any future results implied by the forward-looking statements. Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, and competition, changes in the stock and bond markets and technology. The Company does not update any forward-looking statements that it may make. (See Attached Financial Statements for quarter ending December 31, 2016) 4 | Page HomeTown Bankshares Corporation Consolidated Condensed Balance Sheets December 31, 2016; and December 31, 2015 December 31, December 31 In Thousands 2016 2015 Assets (Unaudited) Cash and due from banks $ 18,229 $ 28,745 Federal funds sold 42 1,329 Securities available for sale, at fair value 52,975 52,544 Restricted equity securities, at cost 2,213 2,535 Loans held for sale 678 1,643 Total loans 418,991 367,358 Allowance for loan losses (3,636 ) (3,298 ) Net loans 415,355 364,060 Property and equipment, net 13,371 14,008 Other real estate owned, net 3,794 5,237 Other assets 10,633 9,284 Total assets $ 517,290 $ 479,385 Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing $ 91,354 $ 77,268 Interest-bearing 359,494 322,278 Total deposits 450,848 399,546 Federal Home Loan Bank borrowings 8,000 22,000 Subordinated notes 7,224 7,194 Other borrowings 1,117 2,361 Other liabilities 1,876 1,893 Total liabilities 469,065 432,994 Stockholders’ Equity: Preferred stock - 12,893 Common stock 28,765 16,801 Surplus 17,833 15,484 Retained surplus 1,247 443 Accumulated other comprehensive (loss) income (56 ) 396 Total HomeTown Bankshares Corporation stockholders’ equity 47,789 46,017 Noncontrolling interest in consolidated subsidiary 436 374 Total stockholders’ equity 48,225 46,391 Total liabilities and stockholders’ equity $ 517,290 $ 479,385 5 | Page HomeTown Bankshares Corporation Consolidated Condensed Statements of Income For the Three and Twelve Months Ended December 31, 2016 and 2015 For the Three Months For the Twelve Months Ended December 31, Ended December 31, In Thousands, Except Share and Per Share Data 2016 2015 2016 2015 (Unaudited) (Unaudited) (Unaudited) Interest income: Loans and fees on loans $ 4,595 $ 4,255 $ 17,711 $ 16,374 Taxable investment securities 223 189 837 741 Nontaxable investment securities 93 102 388 405 Other interest income 58 49 238 181 Total interest income 4,969 4,595 19,174 17,701 Interest expense: Deposits 587 495 2,216 1,898 Other borrowed funds 179 119 802 413 Total interest expense 766 614 3,018 2,311 Net interest income 4,203 3,981 16,156 15,390 Provision for loan losses 103 - 1,082 - Net interest income after provision for loan losses 4,100 3,981 15,074 15,390 Noninterest income: Service charges on deposit accounts 173 161 669 523 ATM and interchange income 179 159 670 575 Mortgage banking 247 164 854 703 Gains on sales of investment securities - - 257 52 Gain on sale of building and land - 348 - 348 Other income 183 228 651 770 Total noninterest income 782 1,060 3,101 2,971 Noninterest expense: Salaries and employee benefits 1,886 1,728 6,981 6,529 Occupancy and equipment expense 416 432 1,733 1,757 Advertising and marketing expense 135 84 480 691 Professional fees 142 83 494 386 Losses on sales, and writedowns of other real estate owned, net 404 206 495 346 Other real estate owned expense 25 46 97 151 Other expense 1,033 908 3,874 3,295 Total noninterest expense 4,041 3,487 14,154 13,155 Net income before income taxes 841 1,554 4,021 5,206 Income tax expense 237 487 1,440 1,595 Net income 604 1,067 2,581 3,611 Less net income attributable to non-controlling interest 13 7 62 57 Net income attributable to HomeTown Bankshares Corporation 591 1,060 2,519 3,554 Effective dividends on preferred stock - 210 408 840 Net income available to common stockholders $ 591 $ 850 $ 2,111 $ 2,714 Basic earnings per common share $ 0.10 $ 0.25* $ 0.45 $ 0.79* Diluted earnings per common share $ 0.10 $ 0.18* $ 0.37 $ 0.62* Weighted average common shares outstanding 5,763,839 3,450,231* 4,652,853 3,432,457* Diluted average common shares outstanding 5,774,308 5,758,127* 5,776,292 5,756,586* *Restated for the 4% stock dividend distributed July 11, 2016 6 | Page HomeTown Bankshares Corporation Three Three Twelve Twelve Financial Highlights Months Months Months Months In Thousands, Except Share and Per Share Data Ended Ended Ended Ended Dec 31 Dec 31 Dec 31 Dec 31 2016 2015 2016 2015 PER SHARE INFORMATION (Unaudited) (Unaudited) (Unaudited) (Unaudited) Book value per share, basic $ 8.30 $ 9.47 * $ 8.30 $ 9.47 * Book value per share, diluted $ 8.30 $ 7.99 * $ 8.30 $ 7.99 * Earnings per share, basic $ 0.10 $ 0.25 * $ 0.45 $ 0.79 * Earnings per share, diluted $ 0.10 $ 0.18 * $ 0.37 $ 0.62 * * Restated for the 4% stock dividend distributed July 11, 2016 PROFITABILITY Return on average assets 0.46 % 0.88 % 0.50 % 0.78 % Return on average shareholders' equity 4.87 % 9.15 % 5.31 % 7.94 % Net interest margin 3.53 % 3.77 % 3.55 % 3.79 % Efficiency 72.45 % 68.93 % 71.38 % 70.48 % BALANCE SHEET RATIOS Total loans to deposits 92.93 % 91.94 % 92.93 % 91.94 % Securities to total assets 10.67 % 11.49 % 10.67 % 11.49 % Common equity tier 1 ratio BANK ONLY 11.8 % 13.0 % 11.8 % 13.0 % Tier 1 capital ratio BANK ONLY 11.8 % 13.0 % 11.8 % 13.0 % Total capital ratio BANK ONLY 12.6 % 13.8 % 12.6 % 13.8 % Tier 1 leverage ratio BANK ONLY 10.7 % 10.8 % 10.7 % 10.8 % ASSET QUALITY Nonperforming assets to total assets 0.91 % 1.18 % 0.91 % 1.18 % Nonperforming assets, including restructured loans, to total assets 2.10 % 2.52 % 2.10 % 2.52 % Net charge-offs to average loans (annualized) 0.01 % 0.02 % 0.19 % 0.01 % Composition of risk assets: (in thousands) Nonperforming assets: Nonaccrual loans $ 924 $ 426 $ 924 $ 426 Other real estate owned 3,794 5,237 3,794 5,237 Total nonperforming assets, excluding performing restructured loans 4,718 5,663 4,718 5,663 Restructured loans, performing in accordance with their modified terms 6,160 6,398 6,160 6,398 Total nonperforming assets, including performing restructured loans $ 10,878 $ 12,061 $ 10,878 $ 12,061 Allowance for loan losses: (in thousands) Beginning balance $ 3,544 $ 3,313 $ 3,298 $ 3,332 Provision for loan losses 103 - 1,082 - Charge-offs (42 ) (20 ) (848 ) (80 ) Recoveries 31 5 104 46 Ending balance $ 3,636 $ 3,298 $ 3,636 $ 3,298 7 | Page
